Citation Nr: 1520247	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-40 911	)	DATE
	)
	)

On appeal from the
South Central Veterans Affairs (VA)
Health Care Network (HCN)


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses for treatment at the Louisiana Medical Center and Heart Hospital (LMCHH) from March 12 to March 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose  from a May 2010 decision in which the VA HCN (hereinafter, agency of original jurisdiction (AOJ)) authorized payment of medical care expenses for treatment at LMCHH on March 11, 2010, but denied payment of medical care expenses for treatment at LMCHH from March 12 to March 16, 2010.  The Board observes that the actual denial letter contains a printed date of September 2010, but a hand-written notation that the document was sent in May 2010 which is consistent with the evidentiary record.  In June 2010, a representative from LMCHH filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the representative for LMCHH filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010 (although not date stamped).

As indicated above, the claim on appeal has been prosecuted by a representative from LMCHH.  A review of the record reflects that the Veteran died during the pendency of this appeal.    The Board observes that a claimant for payment or reimbursement under 38 U.S.C.A. § 1725, that is, applying for payment or reimbursement for treatment of a nonservice-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a) (2014).  Thus, the representative from LMCHH-the vendor-has  the required standing to bring this appeal.

In addition to a paper claims file, , the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  In pertinent part, an April 2015 Appellate Brief by The American Legion is located in Virtual VA and the Veteran's VBMS profile reflects a date of death on November 1, 2014.  Virtual VA includes a confirmation of the Veteran's death with an acquaintance of the Veteran. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran was admitted to LMCHH on March 11, 2010 in an emergent situation due to acute dyspnea, right heart failure, renal insufficiency and bilateral extremity edema; VA has paid for this emergent treatment.

3.  The totality of the evidence, which includes an opinion from a VA physician in July 2010, reveals that that the Veteran was medically stable as of May 12, 2010 and that the Veteran could have been safely transferred to a VA facility on that day for continuation of treatment.  (In other words, the Veteran's condition was considered stable between March 12, 2010 and March 16, 2010).

4.  Payment  of the cost of the private medical care received at LMCHH from May 12, 2010 and May 16, 2010 was not authorized in advance by VA, and there is no documentation that LMCHH made reasonable attempts to transfer the Veteran to a VA facility or other Federal facility after his stabilization on March 12, 2010.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical care expenses for treatment at LMCHH from March 12 to March 16, 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014); Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110; 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has not specifically addressed whether the VCAA applies to medical reimbursement claims.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-404 (2005), the Court seemed to indicate the VCAA would apply to claims under chapter 17 (the chapter that encompasses §§ 1725 and 1728). 

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2014).  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2014).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132 (2014).

Here, an April 2010 pre-rating letter from the VA HCN advised the appellant of the types of evidence and/or information deemed necessary to substantiate the claim and the relative duties on the part of VA and the claimant in developing the claim.  As the claim on appeal involves medical expenses, the criteria for establishing an initial disability rating and effective date of award are not applicable to the claim at hand.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (discussing the notice requirements pertaining to a service connection claim).

The Board also observes that the May 2010 AOJ denial letter informed the appellant that the claim was authorized for emergency services provided on March 11, 2010, but that payment for the remainder of services from March 11 to 16 were denied as the Veteran's medical condition had stabilized and transfer to a VA facility could have been safely effectuated.  Furthermore, the appellant has been thoroughly informed as to the underlying basis for denial of this claim in the July 2010 SOC.  The appellant also had the opportunity for a hearing before the Board, but declined this option.  Additionally, the Veteran's representative has presented an Appellate Brief in this case.  Overall, the Board finds that VA has met the notice timing and content requirements applicable to this specific claim.

The Board further observes that the AOJ obtained a VA physician review of the claims file  to discuss the dispositive issue on appeal-the  emergent status of the Veteran beginning on May 12, 2010.  The July 2010 opinion reflects that an opinion with rationale was provided based upon an accurate review of the claims folder.  The Board observes that the AOJ did not provide information such as the nearest location of a VA facility and the availability for treatment.  However, as the claimant's organization made no attempts to arrange for a VA transfer, such information is not relevant given the applicable criteria.

Thus, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

II.  Analysis

The claimant seeks payment of medical care expenses for the Veteran's treatment at the LMCHH from March 12 to March 16, 2010.  There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  

Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions. 

As an initial matter, the record reflects that the Veteran was 10 percent service connected for an appendectomy scar; he was not service-connected for any other disease or disability.  The record does not indicate, and it is not claimed, that his treatment in question at LMCHH in March 2010 was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter r 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities.

According to 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished. A Veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if: 1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following: July 19, 2001; the date the Veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 may be made only if the following eight conditions are met:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Significantly, during the pendency of the appeal, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of those amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or until such transfer was accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility; and (3) making the definition of emergency treatment in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the prudent layperson standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of those amendments was January 20, 2012.  76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).

Initially, the Board notes that there is no controversy in this case as to whether the requirements of 38 C.F.R. § 17.1002(a), (c), (e), (f), (g), (h), and (i) have been met. 38 C.F.R. § 17.1002 (2012 and 2014).  There is no evidence of record that any of those elements have not been met, and VA did not cite any of those elements as a reason for denying the Veteran's claim.  Combined with relevant evidence of record, the Board therefore accepts that the Veteran met those elements of the claim.  The claim before the Board thus revolves around whether 38 C.F.R. § 17.1002(b) and (d) (2012) and 38 C.F.R. § 17.121(b) (2013) were met and if, during the relevant period, they ceased to be met. 

Under the previous and amended 38 C.F.R. § 17.1002(b), emergency services exist where treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2014).

The record establishes that the Veteran was admitted to LMCHH on March 11, 2010 due to symptoms of significant dyspnea on exertion and anasarca mostly likely due to salt overload in the setting of cardiomyopathy.  He had a past medical history significant for, inter alia, hypertension, paroxysmal supraventricular tachycardia, wide-complex tachycardia, Parkinson-White syndrome status post ablation, status post implantation of an automatic implantable cardioverter defibrillator, chronic obstructive pulmonary disease (COPD), hypothyroidism and restrictive cardiomyopathy with left ventricular hypertrophy.

The Board observes that anasarca is a medical term describing "generalized massive edema."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH Ed. p. 69 (1994).  

The emergency room records from LMCHH on March 11, 2010 reflect admitting diagnoses of COPD, right heart failure and renal insufficiency.  The Veteran was transferred from the emergency room to the Progressive Care Unit (PCU).

A March 12, 2010 consultation report noted that the Veteran, who had a history of COPD with continued smoking and noncompliance with a salt restricted diet, had presented the previous day due to dyspnea.  At the current time, the Veteran reported feeling much better.  He described a worsening of lower extremity hyperpigmentation but he did not have venous breakdown.  He denied symptoms of sputum production, hemoptysis, pleurisy, and did not have symptoms referable to the gastrointestinal, genitourinary or neuromuscular systems.  On examination, the Veteran was described as "sitting in a chair in no distress."  His vital signs showed a temperature of 98.6, a heart rate of 64, a respiratory rate of 18, a blood pressure of 125/70, and an oxygen saturation of 97 percent.  His heart showed regular rate and rhythm.  His lungs had expiratory wheezes bilaterally with crackles in the bilateral bases.  His extremities demonstrated 1+ pitting edema with hyperpigmentation up to the mid thighs, which was noted as unchanged from previous admissions.  His skin was intact with the exception of the hyperpigmentation and chronic changes over the lower extremities.  The examiner provided the following impression:

A 64-year-old gentlemen with chronic obstructive pulmonary disease and congestive heart failure.  It appears from his Beta-type natriuretic peptide that this is more of a chronic obstructive pulmonary disease exacerbation; however, it is improved dramatically with diuresis.  The patient has been counseled again on the need for smoking cessation.  He has been advised to continue his Flovent, obviously he would probably be benefited from some Ipratoprium added to his regimen and we will go ahead and do that today.  He has been counseled again on low sodium diet and the dietician will come and see him again to try to reinforce this concept as he did not realize pickles and canned food had salt in them.

The available nursing records are significant for, inter alia, a March 12, 2010 respiratory therapy consult evaluation which noted diminished breath sounds and a strong cough with a small amount of sputum production.  The Veteran was ambulatory and had an alert mental status.  His subsequent records noted continued wheezing and, on March 14, he was noted to be overdiuresed.  However, there is no clinical description of an emergency situation at any time after March 11, 2010.

The March 16, 2010 discharge summary listed diagnoses of COPD with acute exacerbation, primary cardiomyopathy, congestive heart failure, chronic pulmonary heart disease, hypertensive kidney disease with chronic kidney disease, hyperlipidemia, iatrogenic hypothyroidism, alcohol abuse, tobacco abuse, history of cardioverter defibrillator placement in past, and history of noncompliance with medical treatment.  It was noted that, on admission, the Veteran had been placed on oxygenation, taught congestive heart failure management, maintained on Lasix, and given further medications of spironolactone, isorbide dinitrate, Corbeg and potassium chloride.  He remained in the hospital for approximately five days wherein his status improved.

A June 2010 statement from a registered nurse (RN) from LMCHH noted that the Veteran had been admitted on March 11, 2010 due to acute dyspnea (respirations 24/min), right heart failure, renal insufficiency and bilateral extremity edema.  He had a prior history of non-ischemic idiopathic cardiomyopathy, ICD implantation in 2005, tachyarrhythmias with ablation, COPD, ascites, hyperlipidemia, hypertension, Wolf Parkinson White Syndrome, congestive heart failure and hypothyroidism secondary to amiodarone use.  It was noted that the Veteran's emergency room treatment consisted of intravenous (IV) Lasix, oral Zaroxolyn, and oxygen therapy.  He was then admitted to the telemetry unit for further stabilization and treatment for his CHF and COPD.

The LMCHH noted that the Veteran's pulmonary consultation on March 12, 2010 was significant for expiratory wheezing with crackles in the bases bilaterally.  He still exhibited 1+ edema.  He was diuresed and received Atrovent and Xopenex nebulizer treatments, Lasix, Flovent and ipratropium bromide.  On March 13, 2010, the Veteran's intake was 1320cc with an output of 2350cc.  He had continued bilateral wheezing.  He had a BUN of 40 with a creatinine of 1.8 which rose to 49 and 2.1, respectively, wherein diuretics were withheld due to being overdiuressed.  On March 15, 2010, his creatinine further increased to 2.2 and another liter of NS was infused at 75cc per hour.  His blood pressure was elevated at 142/88, and he had an oxygen saturation level of 92 percent on room air.  He continued to require oxygen while sleeping and activity.  He was discharged on March 16, 2010 in a stable condition to be followed as an outpatient.  The RN requested VA payment for all services "based on medical necessity."

A July 2010 VA physician review of the record noted that the Veteran had been admitted for non-VA medical care on March 11, 2010 without prior VA authorization.  His admitting symptoms consisted of anasarca most likely due to salt overload with cardiomyopathy.  He had a history of idiopathic non-ischemic cardiomyopathy, diabetes, and WPW.  He also had dyspnea, CHF and COPD.  The Veteran had been admitted to the telemetry unit, diuresed and treated for these conditions.  It was noted that a March 12, 2010 consultation note reported that the Veteran was in no distress, and that it appeared that his BNP was more of a chronic obstructive pulmonary disease exacerbation which improved dramatically with diuresis.  The VA physician opined that the medical records reflected that the Veteran was stable for transfer to a VA facility on March 12, 2010, and could have been transferred there for the remainder of his care.  It was noted that there was no documentation of VA notification, a request for VA authorization for care, or an attempt to transfer to VA after stabilization.

In a statement received in August 2010 (VA Form 9), the LMCHH RN reiterated portions of her June 2010 opinion.  She further stated that, per the facility (presumably LMCHH), there were no VA facilities "close by."

In a May 2010 decision, the AOJ approved payment or reimbursement of unauthorized medical expenses incurred for treatment at LMCHH on May 11, 2010.  However, payment for the period of treatment extending from May 12 to 16, 2010 was denied, as it was determined that the Veteran's condition had stabilized during that time and that he was capable of being transferred.  

In this appeal, a registered nurse has provided a written summarization of the Veteran's treatment from May 11 to May 16, 2010.  She describes the Veteran's emergency condition on May 11, 2008 which the AOJ has accepted as emergent treatment.  She further notes that, from May 12 to May 16, 2010, the Veteran experienced symptoms such as expiratory wheezing, continued bilateral lower extremity edema, and elevated blood pressure.  He required diuresing and, at one point, had been overdiuresed.  He had abnormal BUN and creatinine readings which had, at one point, increased during this period.  He also required the use of oxygen for sleeping and activity.  Overall, the RN opined that the Veteran's inpatient stay from May 12 to May 16, 2010 was based on "medical necessity."

On the other hand, a July 2010 VA physician who reviewed the same records as the LMCHH RN specifically noted that a consultation note dated March 12, 2010 found the Veteran to be in no distress, and having been assessed with a COPD exacerbation which had dramatically improved with diuresis.  Overall, the VA physician found that the medical records indicated that the Veteran had been stable for transfer to VA on March 12, 2010.

Here, the Board assigns significant probative weight to the opinion of the July 2010 VA physician who determined that the Veteran's emergent status ceased to exist on May 12, 2010 and that his condition had stabilized to the point of being capable of transfer to a VA facility.  Notably, this opinion is based on the same record as the LMCHH RN and specifically points to a March 12, 2010 consultation as supporting the conclusion reached.  That March 12, 2010 consultation report describes the Veteran in no acute distress and mentions no emergent condition concerns.  A contemporaneous treatment record described the Veteran as ambulatory with an alert mental status.  Thus, the Board finds that the July 2010 VA physician opinion is consistent with the LMCHH medical records.

The Board further finds that the opinions of the LMCHH RN hold significantly less probative value than the July 2010 VA physician opinion on the issue of the Veteran's emergency status as of May 12, 2010.  In this respect, the RN points to the Veteran's symptomatology, abnormal laboratory results and treatments from May 12 to 16, 2010, but does not explicitly state that the Veteran's condition had not medically stabilized to the point of being safely transferred to a VA facility.  Rather, she uses the phrase "medical necessity" which does not amount to medical "emergency."

Thus, the Board finds that the totality of the evidence, which includes an opinion from a VA physician in July 2010, reveals that that the Veteran was medically stable as of May 12, 2010 and that the Veteran could have been safely transferred to a VA facility on that day for continuation of treatment.  (In other words, the Veteran's condition was considered stable between March 12, 2010 and March 16, 2010).  

Nonetheless, based upon the regulatory changes during the pendency of this claim, the changes of law allow for VA payment or reimbursement for treatment after stabilization if a VA facility was not available, or until such time as a transfer is accepted.  76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  However, a prerequisite for payment requires the non-VA facility to have made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.

The Board observes that the LMCHH RN asserted that a VA facility was not located nearby.  However, assuming arguendo the truth of this assertion, the Board finds no evidence that LMCHH made any attempts to transfer the Veteran to a VA facility or other Federal facility.  The administrative and medical records from LMCHH do not reflect any attempt by medical or administrative personnel to contact VA to determine the availability of a federal treating facility.  The LMCHH RN has not made such an allegation.  Thus, the Board has no authority to award benefits in light of the regulatory criteria.

Overall, VA regulations clearly state that no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities, as is essentially the case here.  See 38 C.F.R. § 17.130.  The older regulation, in effect prior to January 20, 2012, clearly results in a denial of the claim.  The later changes in the applicable law, while liberalizing in some aspects, yield the same result.  Under the current version of 38 C.F.R. § 17.1005(c)(2), when a stabilized Veteran requires continued non-emergency treatment, the non-VA facility must make and document reasonable attempts to transfer the Veteran to a VA facility or other Federal facility - which is not alleged or shown here.  

The Board is sympathetic to the appellant's claim, and the confusion and complexity of the VA regulations relating to stabilization and transfers to VA medical facilities.  However, the Board is bound by the law as written.  Here, the LMCHH had a duty under the law to document reasonable attempts to transfer the Veteran to a VA facility upon his stabilization-or,  to have obtained VA authorization for further VA treatment.  

In so finding, , the Board notes that the Veteran during his lifetime was not actively involved in this appeal and offered no argument regarding any of the material matters in this case.  He never reported that LMCHH made any attempt to transfer him to a VA or federal facility.

For all the foregoing reasons, the Board finds that payment or reimbursement of medical care expenses for treatment at LMCHH from March 12 to March 16, 2010 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement of medical care expenses for treatment at LMCHH from March 12 to March 16, 2010 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


